 RETAIL STORE EMPLOYEES' UNION, LOCAL 428, ETC.503Retail Store Employees'Union,LocalNo. 428,Retail ClerksInternational Association,AFL-CIOandMartino's CompleteHome Furnishings.Case No. 20-CP-57.March 14, 1963DECISION AND ORDEROn July 5, 1962, Trial Examiner Henry S. Sahm issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take affirmative action,as set forth in the attached Intermediate Report.Thereafter, theRespondent filed exceptions to the Intermediate Report together witha supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record herein,and finds merit in the Respondent's exceptions.Accordingly, it adoptsthe findings, conclusions, and recommendations of the Trial Examineronly to the extent consistent herewith.We agree with the Trial Examiner's conclusion that Respondent'spicketing, which commenced on December 7, 1961, at Martino's retailstores, was in furtherance of recognitional and organizational objects.It does not follow, however, that because the picketing continued formore than 30 days without the filing of a petition, Respondent musttherefore be held to have violated Section 8(b) (7) (C) of the Act.The Board, in construing the second proviso to that section has heldthat, even where picketing is conducted for a proscribed object, a vio-lation of Section 8 (b) (7) (C) is not established if the picketing is forthe purpose of truthfully advising the public, including consumers,that the employer does not employ members of, or have a contractwith, a labor organization, unless an effect of such picketing is to dis-rupt, interfere with, or curtail the employer's business.'The picketing in the instant proceeding was clearly conducted forinformational purposes.Thus, the picketing actually took place infront of the consumer entrances to Martino's retail stores during thenormal hours when these stores were open to the public; the picketsigns urged the public not to patronize Martino's, and leaflets weredistributed also urging the public not to shop at Martino's becauseMartino's had no contract with Respondent and did not operate underunion conditions.Respondent did not take any action inconsistentwith such informational purpose. Indeed, uncontradicted testimony'Retail Clerks Union Local 324 and Retail Clerks Union Local 770, etc (Barker BrosCorp and Gold's, Inc ),138 NLRB 478.141 NLRB No. 40. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDestablishes that the Respondent deliberately refrained from takingaction to secure the observance of its picket line by union members.'It is conceded, nonetheless, that there were some instances in whichdeliveries toMartino's by its suppliers were interrupted or delayedbecause of the refusals of driver-employees of such suppliers to crossthe picket line.We must thus decide whether, in these circumstances,the picketing lost its protected status, despite its informational aspect,because of a proscribed "effect."Contrary to the Trial Examiner, wefind no such effect.The informational picketing under consideration here continuedunbroken for at least 6 months and during this entire period noneof Martino's employees either refused to cross the picket line or failedto perform services because of the picketing.Moreover, as indicatedabove, the Union at all times refrained from resorting to internalunion procedures available to it to induce other labor organizationsand their members to refrain from making deliveries or otherwiseperforming services at Martino's.Apart from six or seven isolatedinstances,' the record establishes that all of Martino's suppliers madetheir deliveries in the normal course of business.There were at least224 completed orders during the last 5 months of this period, in,addi-tion to approximately 50 "no charge" deliveries and pickups, and therecord is devoid of any showing that the picketing had any realimpact on the operation of Martino's business.Considering the totality of the events during the 6-month periodwithin the rationale of our decision inBarker Brothers, supra,wedo not find that Respondent's informational picketing produced "aneffect" within the proviso to Section 8 (b) (7) (C).'We shall, accord-ingly, dismiss the complaint.[The Board dismissed the complaint.]MEMBERS RODGERS and LEEDOM,dissenting :Our colleagues have found, and we agree, that the Respondent'spicketing had an object of recognition within the meaning of See-For instance, had Respondent obtained sanction for the picketing through a convoca-tion of the Santa Clara County Central Labor Council, that would have been indicatedby conspicuous armbands worn by the pickets and particular language on the picket signsshowing that the picket line was authorized by the Council and was to be respected byother union membersAlso, concerted observance of the picket line could be obtainedfrom the Teamster Union, which was not a member of the Council, through contact byRespondent with the local Teamster liaison committeeNo attempt whatsoever was madeby Respondent under these internal union procedures to induce other local labor organiza-tions and their members to observe the picket line.Under all the circumstances, we donot attachthe same significanceas the TrialExaminer doesto the fact that neither thepicket signs nor the "Do Not Patronize" lists published by the Respondent in the news-papers mentioned that the picketing was not intended to interfere with deliveries.3 The parties stipulated that these were the only such instances,and the record other-wise fails to support the Trial Examiner's statement that they were "illustrative ratherthan isolated."4The district court denied a temporary injunction in this matter.Hoffman-Taff, Inc. v.Retail Stare Employees,206 F.Supp.271, 51 LRRM 2297. RETAIL STORE EMPLOYEES' UNION, LOCAL 428, ETC.505tion 8(b) (7) of the Act and that the Respondent's leaflets, distrib-uted on the picket line, contained, in substantial form, the languageof the second proviso to Section 8(b) (7) (C).However, we do notagree with them that the Respondent's picketing became "informa-tional" within the meaning of the second proviso.We have said in earlier cases that so-called informational picketingmay be conducted only where there is no independent evidence of aproscribed object and where such picketing does not have the effectof inducing a work stoppage.' The Trial Examiner found, as do we,that there was independent evidence of a proscribed object here.6Ac-cordingly, since the Respondent is not the certified representativeand since the picketing has continued for more than 30 days withoutfiling of an election petition, and since the record shows that, despitethe language of the picketing signs and the leaflets, the picketinghad both an object and the purpose of compelling the Employer torecognize and bargain with the Respondent, we would find, as didthe Trial Examiner, that the Respondent's picketing violated Section8(b) (7) (C).Furthermore, even if the picketing could be viewed as "informa-tional," we, unlike our colleagues, would find a violation here.TheTrial Examiner correctly concluded that there were seven instancesin which truckdrivers for carriers refused to cross the picket linesto bring goods to Martino's two stores. It follows, therefore, forthe reasons stated in our dissenting opinion inBarker Bros., supra,that "an effect" of the Respondent's picketing was to induce deliverystoppages within the meaning of the staute in violation of Section8(b) (7) (C).7Accordingly, we would sustain the complaint.5 See, for example,our dissenting opinion inLocal Joint Executive Board of Hotel andRestaurant Employees and Bartenders International Union,etc ; et at(Leonard Smtitley,et at.,d/b/a Crown Cafeteria),135 NLRB 1183,and our concurring opinion inSan DiegoCounty Waitersand Bartenders Union Local 500, etc.(Norhunt, Inc,d/b/a Joe Hunt'sRestaurant),138 NLRB 4706 Thus, there isevidence of the followingbackgroundof successiveevents against whichthe picketingoccurred:(1)The Respondent Union bad represented Martino's employeesas part of a multiemployer unit; (2) the Respondent Union continued to claim to repre-sent Martino's employees despite the disbandingof the multiemployerunit,sending twoletters requesting recognitiontoMartino's and proposalsfor a new contract ;and (3) theRespondent Union filed a petitionfor the multiemployer unit, which the Boarddismissedon grounds of inappropriate unitIn addition,with respect to the picketing itself, thereis the testimonyat the instanthearing by the secretary-treasurer of the RespondentUnion to the effect that the picketline(which followed the dismissal of the above-mentioned petition byabout 10 days)would be removedin the eventa contract was signedwith Martino's-, Indeed here, unlikeRacier Bros,the Respondent took no afhimative steps to informother unions in the area, the public, or the pickets themselves, that the purpose of thepicket linewas notto stop deliveries.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge filed on January 8, 1962, by Martino's Complete Home Furnish-ings, herein called Martino's,the Regional Director for the Twentieth Region (on 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarch 9, 1962, issued a complaint against Retail Store Employees' Union, LocalNo. 428, Retail Clerks International Association, AFL-CIO, Respondent herein,alleging violations of Section 8(b)(7)(C) of the National Labor Relations Act(29 U.S.C., Sec.151, et seq ),herein called the Act. In its answer, Respondentdenied the commission of any unfair labor practices and for an affirmative defenseallegesthat Section 8(b) (7) (C) is unconstitutional in that it abridges freedom ofspeech.Pursuant to notice, a hearing was held before Trial Examiner Henry S. Sahm atSan Francisco, California, commencing on May 28 and concluding on May 31,1962.All parties were represented at the hearing and were afforded full opportunityto be heard, to introduce relevant evidence, and to present oral argument.Excellentbriefs were filed by both parties which have been fully considered.Upon consideration of the entire record and the briefs of the parties, there arehereby made the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERMartino's Complete Home Furnishings, the Employer herein, at or adjacent towhose two business establishments (the main store and the budget store) the allegedunlawful conduct occurred, is a California corporation, with its two stores locatedat San Jose, California, where it is engaged in the retail sale of furniture, appliances,and home furnishings.During 1961, Martino's received gross revenue from salesin excess of $500,000 and purchased and received directly goods valued in excess of$80,000 from sources located outside the State of California.Upon the foregoingfacts, it is found that Martino's is engaged in commerce within the meaning ofthe Act.II.THE STATUS OF RESPONDENTRespondent admits that it is a labor organization within the meaning of Section2(5) of the Act. It is found accordingly that it is a labor organization within themeaning of Section 8(b) (7) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Sequence of eventsIn February 1957, a group of retail furniture dealers, including Martino, formedamultiemployer association called the Retail Furniture Council of Santa ClaraCounty and executed written authorizations to one Edward H. Moore, which gavehim authority to represent the members in collective-bargaining negotiations withlabor organizations.On April 1, 1957, Moore, on behalf of this employer associa-tion, entered into a collective-bargaining contract with the Respondent Union.On March 10, 1960, the members of the Santa Clara Retail Furniture Councilterminated their relationship withMoore and substituted as its bargaining repre-sentative the California Association of Employers, a multiemployer group, hereincalled CAE.On April 1, 1961, the Retail Furniture Council of Santa Clara Countywas dissolved and the constituent members, including Martino, notified the Unionthrough CAE on May 2, 1961, that it no longer desired to bargain as a group 1In the meantime, the Union on March 2, 1961, had informed CAE that it wishedto begin negotiations in an effort to reach a new agreement as the then currentagreement with the employer-members was due to expire on July 31, 1961.AlthoughCAE informed the Union subsequently, on May 2, 1961, that the multiemployergroup had disbanded and the employer-members, including Martino's, no longerdesired to engage in group bargaining, the Union, nevertheless, on May 25 andJune 23, 1961, sought to negotiate a contract with Martino's individually.2To thatend, the Union sent Martino its proposals for a new contract after expiration of thethen contract which had been negotiated originally with the multiemployer group.The then current contract which was due to expire on July 31, 1961, contained aunion-security provision which required employees of the employer-members ofthe multiemployer group to become or remain members of Respondent Union inorder to hold their jobs.On May 19, 1961, Martino's employees petitioned theBoard to decertify the Respondent Union as their bargaining representative.The1 General Counsel's Exhibit No 5See also General Counsel's Exhibit No 8There isno evidence to substantiate Respondent's statement in its brief that CAR informed Re-spondent that the former members of this group would henceforth bargain as individualsthrough CAE.2General Counsel's Exhibits Nos 3 and 4. RETAIL STORE EMPLOYEES'UNION, LOCAL428, ETC.507Union was so notified by the Board whereupon the Union, upon receipt of writtenwithdrawal notices from these employees, suspended them.The Union filed apetition on May 26, 1961, seeking an election in order to be certified as collective-bargaining representative of the employees in the multiemployer group which in-cludedMartino among them.The Board on November 27, 1961, dismissed theUnion's representation petition 3 on the ground that:An unequivocal intent to abandon multiemployer bargaining was clearly estab-lished and communicated to the Union.As such action was timely taken, wefind that there is no longer in existence the multiemployer unit sought by theunion in its petition... .The Board also dismissed the employees' decertification petition because the Unionwas not certified nor were the single-employer units then the currently recognizedunits as "each of the Employers, individually, constitutes a unit appropriate forbargaining."Goldeen's Inc., supra.On December 7, 1961, approximately a week after receiving the Board's decision,the Union began to picket 4 Martino's two stores and said picketing was continuingas of the time of this hearing.5The legend on the picket signs carried by the picketsread:Please do not shop at Martino's.Retail Store Employees' Union, Local 428,AFL-CIO.Leaflets distributed by the pickets read as follows:PLEASE DON'T SHOP ATMARTINO'SMartino's has no contract with our unionThe employees in this store do not enjoy union wages and other workingconditions.They do not have the advantage of many other benefits of union9Goldeen's, Inc,134 NLRB 770.4 Respondent appears to take issue with characterizing whatthe Union's representativeswere doing as "picketing" when they walked back and forth before Martino's stores hold-ing in their hands a stick to which was attached a placard upon which was written cer-tain words (seeinfra),and distributing leaflets.See General Counsel's Exhibit No. 12which are pictures of the Union's representatives taken in front of Martino's store.Cf.Service and Maintenance Employees Union, Local399,AFL-CIO (The William J. BurnsInternational Detective Agency, Inc ),136 NLRB 431. In this regard the Dictionary ofLabor Law Terms, 2d ed. 1953, p. 94, "Commerce Clearing House," defines a "picket" as"one who patrols a place of business to publicize the existence of a labor dispute, a union'sdesire to represent the employees, or the fact of non-union working conditions "Thesame source defines "Picketing" as:Patrolling by pickets.Masspicketingis by large numbers of closely ranked per-sons, often conveying threats of violence and attempting to prevent access to com-pany premises.Minority picketingis picketing by a union which is not the collectivebargaining agent of a majority of the workers in the unit involved.Organizationalpicketingis intended to induce employees of the picketed establishment to becomeunion members.Publicity picketingis intended to indicate to the public the existenceof a labor dispute; it has been distinguished by the United States Supreme Courtfromsignal picketing,the intent of which is to persuade other union members toleave their work or to refuse to enter the premisesRecognition picketingisanattempt to obtain status as collective bargaining agent by a union which may or maynot actually represent a majority of workers in the unit.Stranger picketingispicketing by representatives of a union which does not represent the employees ofthe picketed establishment.6McLoughlin, Respondent Union's secretary-treasurer, testified in the Federal districtcourt as follows:Q.Why did you pick [December 7] for starting your leaflet distribution?A. The Board decision came down which destroyed the multi-employer unitWe nolonger represent the employees . . . and we proceeded to advertise that [Martino's]had terminated their contract and wanted to operate non-union . . . ....we didn't represent anybody in the stores and we have leaflet distributors outadvising the general public that they want to be non-union, they no longer have acontract with our organization. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembership, such as union-negotiated medical and hospital benefits and the like.We make no demands of any kind upon Martino's, but the sole purpose ofthis leaflet is to inform you that because there is no union contract here, yourpatronage of Martino's undermines the position of our members in other stores.PLEASE DO NOT SHOP AT MARTINO'SThis store does not operate under AFL-CIO union conditions.Please donot patronize.RETAIL STORE EMPLOYEES UNION LOCAL 428of Santa ClaraCounty &Menlo Park,AFL-CIO347 SecurityBuilding84 South First StreetSan Jose13,Calif.There wereseven instances where truckdrivers for carriers refused to cross thepicket lines or to transport goods to Martino's two stores which were being picketed.?B. ContentionsThe GeneralCounsel contends that although RespondentUnionisnot currentlycertifiedby theBoard as the representative of any of Martino's employees,8ithaspicketedMartino'swith the object that Martino recognize and bargainwith theUnion and has been attempting to organize such employees by compelling them toaccept the Union as their collective-bargaining representative,notwithstanding thatthe picketing has been engaged in for more than 30 days without a petition being filedwith the Board under Section 9(c) oftheAct.Moreover,alleges the GeneralCounsel, this picketing has induced employees of trucking companies not to makedeliveries to the picketed premises.The Respondent,in addition to contending Section 8(b)(7) is unconstitutional,denies that the object of its picketing and handbilhng was recognitional and organiza-tional, claiming it was informational and thus permissible under the second provisoto subsection(C) of Section 8(b) (7).Furthermore,argues Respondent,not onlywere the disruption of deliveries isolated instances,but it had exhausted all reasonableefforts to make known that the picketing was not intended to induce employees oftruckersnot to pick up or deliver goods at Martino's.C. DiscussionSection 8(b)(7), a provision added to the Act by the 1959 amendments, banspicketing for recognition or organizational purposes(A) where the employer has lawfully recognized in accordance with thisAct any other labor organization and a question concerning representation maynot appropriately be raised under section 9(c) of the Act,(B) where within the preceding twelve months a valid election under section9(c) of this Act has been conducted, or(C) where such picketing has been conducted without a petition undersection 9(c) being filed within a reasonable period of time not to exceed thirtydays from the commencement of such picketing ... .Subparagraph (C) is subject to two provisos.The first reads:Provided,That when such a petition has been filed the Board shall forthwith,without regard to the provisions of section 9(c)(1) or the absence of a showingof a substantial interest on the part of the labor organization, direct anelection in such unit as the Board finds to be appropriate and shall certify theresults thereof ...The second proviso reads:Provided further,That nothing in this subparagraph (C) shall be construed toprohibit any picketing or other publicity for the purpose of truthfully advisingthe public (including consumers) that an employer does not employ members of,8'The pickets were neitherstrikers nor formeremployees of Martino and McLoughlinincredibly testified that he (lid not know whether they were members of the UnionHow-ever,Shaw, one of the pickets, testified that she was not a member of Respondent Unionbut a paid employee7 Respondent'smotion tostrike the testimonyof Thomas RMinor, on whichruling wasreserved at the hearing, is hereby denied8Martino'shas 14 employeesofwhich 8 (5 salesmen and 3 office employees) wereformerly represented by the Respondent RETAIL STORE EMPLOYEES' UNION, LOCAL 428, ETC.509or have a contract with, a labor organization, unless an effect of such picketingis to induce any individual employed by any other person in the course of hisemployment, not to pick up, deliver or transport any goods or not to perform anyservices.Section 8(b)(7)(A),supra,prohibits picketing by a union which is not the rep-resentative of the employees where "an object" is recognition or organization, if an-other union has been lawfully recognized and its bargaining status is not open tochallenge.Section 8(b) (7) (B) prohibits picketing if a valid election has been heldamong the employees by the Board during the preceding 12 months; and undersubparagraph (C), picketing is proscribed if conducted for more than a reasonableperiod, not to exceed 30 days, without the filing of a petition for an election underSection 9(c) of the Act.The Supreme Court has stated that Congress in enacting Section 8(b)(7) haslegislated "a comprehensive code governing organizational strikes and picketing[which] draws no distinction between `organizational' and `recognitional' picketing." 9Section 8(b)(7) is a component provision of the comprehensive plan established bythe Congress and incorporated in the Labor-Management Reporting and DisclosureAct of 1959 as a new union unfair labor practice,10 added to the National LaborRelations Act of 1935, § 8, 49 Stat. 449, as amended by the Labor-ManagementRelations Act of 1947, 61 Stat. 141. Prior to the enactment of the 1959 Act, unionswere not expressly prevented from picketing premises to force an employer torecognize it as the bargaining representative of his employees or to compel the em-ployees to select it as such bargaining agent, with some exceptions not pertinenthere.This permitted unions which did not represent a majority of the employees topicket for recognition, that is, picketing to obtain status as collective-bargainingagent even though the union may not have represented a majority of the workers,or organizational picketing which is intended to induce employees of the placepicketed to become union members.Section 8(b) (7) was one of the amendments Congress adopted in 1959 to plugwhat it deemed to be "loopholes" in the Act, namely, the prevalence of certain typesof recognizational and organizational picketing.When the three subparagraphs ofSection 8 (b) (7)supra,are considered in their entirety, it becomes evident that thissection is designed to obivate disputes (with its concomitant picketing), arising overemployee representation matters by prescribing that such questions should be ad-judicated through orderly procedures of the National Labor Relations Board.Its general thrust is to halt picketing or threats of picketing by unions which donot represent a majority of the employees.Accordingly, Section 8(b)(7)(A)forbids recognitional or organizational picketing of an employer where he haslawfully recognizeda union which represents a majority of his employees and aquestion of representation cannot be raised.ii Section 8(b) (7) (B) bans such picket-ing within 12 months following an election and Section 8(b)(7)(C) applies to theremaining situations, namely, those in which the Board is free to determine, throughthe orderly procedures of the Act, whether or not a union is the employees' designatedrepresentative.The legislative history of the 1959 amendments12andBoard decisions 13 revealthat the purpose of Section 8(b) (7) (C) is to permit a union to engage in peacefulpicketing for a reasonable period, not more than 30 days, in an attempt to securesufficient adherents to warrant recognition, or to secure recognition if it representsthe employees, but to prevent such picketing thereafter unless proceedings have beeninitiated by the filing of a petition with the Board for an election to determine whether,in fact, the union does represent the employees and is entitled to recognition.How-ever, the second proviso to subsection (C) of Section 8(b)(7),supra,expresses theadjuration that the right of labor organizations to publicize their grievances must re-main inviolate.Consequently, in interpreting Section 8(b)(7)(C), effect must beaccorded these dual objectives which requires not only a reconciliation of employerseN.L R B.v.Drivers,Chauffeurs and Helpers Local Union No.639,InternationalBrotherhood of Teamsters, etc. (Curtis Brothers),362 U.S. 274, 291.io Section 704(c) of the Act, 73 Stat. 544, 29 U S.C. § 158(b) (7).11 Section 9(c) (3) of the Act provides that "No election shall be directed in any bar-gaining unit or subdivision within which, in the preceding 12-month period, a valid elec-fion shall have been held."12Legislative History of the Labor-Management Reporting and Disclosure Act of 1959,vol II, pp. 1523, 1858.is International Hod Carriers'Building and Common Laborers'Union of America,Local840,AFL-CIO(Charles A.Blinne, d/b/a C. A. Blinne Construction Company),135NLRB 1153 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDto be free from unlawful recognition picketing with the right of labor unions to in-form the public of legitimate grievances but also a balancing of the equities to deter-mine which right is paramount.Rapid changes have occurred in the past 2 years with respect to the variousdecisions interpreting Section8(b)(7)(C).While the present law with respect tothis section of the Act is not free from doubt and the trier of these facts is acutelyaware that generalizations are most hazardous,a synthesized analysis of the mostrecent cases appears to reveal the following principles:Picketing which is exclusivelyinformational is permissible regardlessof whetheran election petition was filed within30 days unless the object is organizational or recognitional.If picketing is solelyinformational,it is still permissible even though the effect of such picketing is toinduce carriers not to pick up or deliver goods.If,however,the picketing isdichotomous in purpose,in that its objects arebothinformational and recognitional,and it interferes with deliveries,it is proscribed.14D. ConclusionsIn the light of the foregoing facts and legal principles, and the record as a whole,it is found, for the reasons hereinafter explicated, that Respondent Local Union No428 has picketed Martino's for more than 30 days without filing a petition for anelection and that its object was to force Martino to recognize or bargain with theUnion as the representative of its employees and thereby coerce the employees toaccept the Union as their bargaining representative. It is further found that suchpicketing had the effect of inducing individuals employed by carriers refusing topick up or deliver goods consigned to Martino's on seven occasions.15That the object of Respondent's picketing is recognition, bargaining, and organiza-tion is evidenced by the Union's petition of May 26, 1961, seeking certification ascollective-bargaining representative of the employees in the multiemployer groupwhich included Martino among them and by the Union's letters of May 25 andJune 23 (General Counsel's Exhibits Nos. 3 and 4) seeking a collective-bargainingagreement from Martino individually.16Furthermore, the picketing, following closeon the denial by the Board of Respondent's representation petition is a renewal ofsuch demand for recognition.This is also evidenced by the leaflets which disclosethat the reason for the picketing is that the Union does not have a contract withMartino's and that the employees are nonunion.Corroborative of this finding isthe following testimony of McLoughlin, secretary-treasurer of the RespondentUnion:Q. . . . in the event a contract is signed with Martino's, the picket line . . .will be removed.Isn't that a fact?A. Yes,of course.Although McLoughlin denied any effort was made by Respondent to recruit Mar-tino's employees to reinstate their membership in the Union subsequent to theirfiling a decertification petition onMay 19, 1961, he admitted that Victor Lazaro,business representative of the Union,"contacted"Martino's employees at the storeseveral days after the Board dismissed the Union's representation petition on Novem-ber 27, 1961."LocalJoint Emecutive Board of Hoteland RestaurantEmployees and Bartenders, etc ,at al.(Leonard Smitley,et al. d/b/a Crown Cafeteria),135 NLRB 1183;Chefs,Cooks,Pastry Cooksand Assistants,Local89,Hotel and Restaurant Employees Union, AFL-CIO,et al(StorkRestaurant,Inc.),135 NLRB 1173;Blinne Construction Company, supra;International Typographical Union and Ansonia Typographical Union,Local 285(CharltonPress,Inc ),135 NLRB 1178;Retail Store Employees Union, Local 400, Retail ClerksInternational Association, AFL-CIO; et al. (Jumbo Food Stores, Inc.),136 NLRB 414;Houston Building and Construction Trades Council (Claude Everett Construction Com-pany),136 NLRB 321,Hotel,Motel and Club Employees' Union Local 568, AFL-CIO(Marriott Motor Hotels, Inc ),136 NLRB 759:Automotive, Petroleum & Allied IndustriesEmployees Union, Local 618, affiliated with International Brotherhood of Teamsters, etc.(Charles Schmitt, etal. d/b/a Charlie's Car Wash and Service),136 NLRB 934.11These seven known instances in over 6 months would appear to be illustrative ratherthan "isolated" as contended by Respondent. SeeLocal239,International Brotherhoodof Teamsters, etc. (Stan-Jay Auto Parts and Accessories Corporation),127 NLRB 958-961, 962, enfd 289 F 2d 41 (.C.A 2).16The uncontradicted testimony of Joseph Martino, an officer of Martino's, disclosesthat at no time subsequent to June 23, 1961, has Respondent withdrawn its request fora contract RETAIL STORE EMPLOYEES' UNION, LOCAL 428, ETC.511Even though Respondent contends that it exhausted all reasonable efforts andprecautions to make known that the picketing was not intended to induce employeesof carriers not to pick up or deliver merchandise at Martino's, McLoughlin, who wasin charge of the pickets, acknowledged that in publishing its "We do not patronizelist" (which included Martino's) and the contents of the leafletssupra,in the UnionGazette once a month, which is in the official publication of labor organizations inSanta Clara County, nothing was mentioned to the effect that the picketing was notintended to interfere with deliveries.Nor was such notice given to the Labor Councilof Santa Clara County or the Teamsters who are not affiliated with the Council butwith whomliaison is maintained.Moreover, Shaw, one of the pickets, testified thatshe saw truckdrivers drive up to Martino's premises, halt and then drive away, andthat she was not instructed to tell them anything.Nor was there anything on theplacards carried by the pickets indicating that deliveries were not to be interferedwith.i'iIn this regard, what the Court of Appeals for the Ninth Circuit had to sayis particularly pertinent:The reluctance of workers to cross a picket lineisnotorious.. . the picketline is truly a formidable weapon, and one must be naive who assumes that itseffectiveness resides in its utilityas a disseminatorof information.18To meet this, Congress imposed the responsibility upon the union to take all reason-able measures to ensure that its picketing was solely informational and not to disruptduly designated deliveries.Despite the contention of the Respondent Union that the only object of its picketingwas informational and thus legally justified under the second proviso of subpara-graph(C) supra,all the circumstances detailed above support the conclusion thatits sole, true, and present object was to force Martino's to recognize or bargain withitasthe representative of Martino's employees and to force Martino's employees toaccept the Union as its collective-bargaining representative.The Respondent's ob.jective conduct cannot be reconciled with its subjective disclaimer in its leaflet that"We make no demands of any kind on Martino's" in either having Martino's recog-nize it or its representing Martino's employees.This self-serving disclaimer of arecognitional or organizational purpose is transparently frivolous and ineffectiveas Respondent's conduct patently reveals the Respondent's realobject was to obtainrecognition as representative of the employees involved.To accept Respondent'sself-serving assertion would require the trier of these facts to blind his eyes to a nottoo subtle subterfuge of naively accepting what was done here as merely intentionedto acquaint the public with the justness of the Respondent Union's cause and notwith the more realistic and continuing purpose of representing Martino's employees.19Accordingly, it is found that the picketing at the premises of Martino's two stores byRespondent since December 7, 1961, in the context of the circumstances delineatedabove, violated Section 8(b) (7) (C) of the Act.With regard to Respondent's contention that Section 8(b)(7)(C) is unconstitu-tional, the Board has held thatas an administrativeagency of the Federal Govern-ment, it would be inappropriate for it to pass upon the constitutionality of congres-sional enactments.20All authorities cited by Respondent have been carefully considered and it is notbelieved that holdings in those cases require a finding contrary to the conclusionsreached herein.The Trial Examiner finds no occasion for lengthening this reportby citing or distinguishing them, because it is believed that the controlling reasonsfor this decision have been sufficiently discussed.Moreover, the Respondent's con-tentions and the cases cited are premisedon an interpretationof the facts in thisproceeding which the Trial Examiner does not share and since the applicability ofprecedent necessarily depends on one's views of the facts, no purpose would beserved by discussing all the cases cited by Respondent.17CfFruit & Vegetable Packers & Tl7arehousemen,Local 760,at al.(Tree Fruits LaborRelations Committee, Inc.),132 NLRB 1172.18Printing Specialties and Paper Converters Union Local388,AFL (Seatright PacificLtd) v. Le Baron,171 F. 2d 331, 334.19 SeeLocal Joint Executive Board of San Diego, comprising Waiters and BartendersLocal500, et at(W. D Evans d/b/a The EvansHotels operatingthe Bahia Motor Hotel),132 NLRB 737, where the Board held that although the union had sought recognition inthe past but later disclaimed interest in representing the employees that such disclaimerwas ineffective.20Service Trade Chauffeurs,Salesmen,and Helpers,Local 145, etc. (The Howland DryGoodsCompany),85 NLRB 1037, 1038, footnote 2. 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth above, occurring in connection with theoperations of the Employer Martino's as set forth in section I, above, have a close,intimate,and substantial relation to trade, traffic,and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor proctices,it is recommended that the Respondent cease and desist from engaging in such unlaw-ful activities.On the basis of the foregoing findings of fact, and upon the entire record in thiscase,there are hereby made the following:CONCLUSIONS OF LAW1.Martino'sComplete Home Furnishings is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.Respondent is a labor organization within the meaning of Section 2(5) of theAct.3.The object of the picketing which occurred on and after December 7, 1961, wasto force recognition of Respondent as the bargaining representative of Martino'semployees.4.By the acts described above, Respondent Union did engage in and is engagingin unfair labor practices within the meaning of Section8(b) (7) (C).[Recommended Order omitted from publication.]Local Union No.18, International Union of Operating Engineers,AFL-CIOand its Agent,George E.Miller(Earl D.Creager,Inc.) andPaul Lewis.Case No. 9-CB-1044-1.March 15, 1963DECISION AND ORDEROn December 3, 1962, Trial Examiner Samuel M. Singer issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in the at-tached Intermediate Report.Thereafter, the Respondent filed ex-ceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.'The rulings are hereby affirmed.The Board has considered the In-termediate Report and the entire record in the case, including the1Respondent excepts to the Trial Examiner's conduct of the proceedings,and allegesbias and prejudice on the part of the Trial Examiner and denial of due process.We aresatisfied,on thebasis of the entire record, that the Trial Examiner conducted the hearingfairly and that his factual findings and ultimate conclusions are supported by the record.SeeStandard Dry Wall Products,Inc.,91 NLRB 544, enfd. 188 F. 2d 362 (C.A. 3) ;A. O.Smith Corporation,Granite City Plant,132 NLRB 339;Baker Hotel of Dallas,Inc.,134 NLRB 524, enfd.311 F. 2d 528 (C.A. 5).141 NLRB No. 47.